People v Williams (2017 NY Slip Op 06943)





People v Williams


2017 NY Slip Op 06943


Decided on October 4, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2004-07757
 (Ind. No. 2899/02)

[*1]The People of the State of New York, respondent, 
vKenyatte Williams, appellant. Kenyatte Williams, Fallsburg, NY, appellant pro se.


Thomas J. Spota, District Attorney, Riverhead, NY (Michael J. Miller of counsel), for respondent.
Laurette D. Mulry, Riverhead, NY (Felice B. Milani of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 7, 2007 (People v Williams, 43 AD3d 414), affirming a judgment of the County Court, Suffolk County, rendered August 10, 2004.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
ENG, P.J., HINDS-RADIX, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court